Citation Nr: 1134163	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-30 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to a disability rating in excess of 10 percent for residuals of left fourth finger ligament repair, rated as a tender scar.

2. Entitlement to a separate compensable rating for loss of use of the left fourth finger.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2010, the Veteran appeared at a hearing held before the undersigned Acting Veterans Law Judge in St. Louis, Missouri. A transcript of that hearing has been associated with the claims file. The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument. Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999). See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The hearing was legally sufficient.

Subsequent to the issuance of a June 2009 statement of the case (SOC), the Veteran submitted additional evidence for the Board's consideration. Although this material has not been reviewed by the RO, the Veteran also submitted a March 2010 waiver of RO jurisdiction allowing the Board to accept this evidence for inclusion in the record. See 38 C.F.R. § 20.1304(c) (2010).

In January 2009, the RO also denied a claim of entitlement to a total rating based on individual unemployability (TDIU). Although a TDIU is an element of all appeals of an increased rating when unemployment is an issue (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Veteran indicated on his substantive appeal (VA Form 9) that he was only appealing the issue of entitlement to an increased disability evaluation. As the claims file does not reflect any evidence of unemployability during the appellate period and the Veteran did not perfect an appeal with regard to entitlement to a TDIU, this matter is not before the Board as reflected on the title page. See 38 C.F.R. §§ 20.200; and see Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In an August 2007 decision, the Board denied entitlement to service connection for a groin rash. The Veteran subsequently submitted additional evidence pertinent to that claim with a statement that he disagreed with the denial in November 2007. The Board construes the Veteran's submissions as a petition to reopen the claim for service connection for a groin rash. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for groin rash is thus raised, but has not been adjudicated by the agency of original jurisdiction (AOJ). The Veteran also testified in March 2010 that he compensates for his left fourth finger disability by using his right hand and, as a result, now he has a right hand disability. These statements raise a claim of entitlement to service connection for a right hand disability secondary to the Veteran's left fourth finger disability. The Board does not have jurisdiction over these issues and REFERS both of them to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran has one tender scar on his left fourth finger.

2. The Veteran is left hand dominant.

3. The Veteran experiences ankylosis at the distal interphalangeal joint of his left fourth finger and hyperextension at the proximal interphalangeal joint.

4. Resolving all reasonable doubt in the Veteran's favor, his left ring finger disability approximates loss of function equivalent to amputation at the proximal interphalangeal joint or proximal thereto.

5. The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for his left fourth finger disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for painful scar on the left fourth finger, residual of left fourth finger ligament repair, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10 (2010); 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (effective August 30, 2002).

2. The criteria for a separate 10 percent rating, but no higher, for loss of function of the left fourth finger are approximated. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, as was done in this case. Pelegrini v. Principi, 18 Vet. App. 112 (2004). Here, the VCAA's duty to notify was satisfied by letters sent to the Veteran in May and September of 2008.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, he was advised that VA uses a Schedule for Rating Disabilities to determine the rating assigned and that evidence considered in determining the disability rating includes the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. A February 2009 letter advised the Veteran in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). Although this notice was provided after the January 2009 adjudication of the claim, the United States Court of Appeals for the Federal Circuit held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for an increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. Further, the claim was readjudicated in a June 2009 SOC. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or a supplemental SOC, is sufficient to cure a timing defect). Thus, any VCAA notice error in regard to the issue denied herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

VA has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Service personnel records are associated with the claims file; a formal finding of unavailability of service treatment records was issued in September 2005 and the Veteran was advised of the unavailability of his records in a September 2005 rating decision and an April 2006 statement of the case. Identified private records, for which the Veteran has completed release forms, have been associated with the claims file. The claims file reflects that the Veteran submitted a form authorizing the release of medical records from St. Luke's Medical Center, but that facility rejected the form because it pre-dated the provision of any treatment. The Veteran was informed of this rejection in an October 2008 letter and was provided two (2) additional authorization forms that he was asked to complete in October and November 2008. He did not complete these forms to allow VA to obtain records on his behalf from St. Luke's Medical Center. As VA has repeatedly attempted to assist the Veteran in the gathering of his records and has obtained all the private records for which the he has submitted completed authorization forms, the Board finds that the duty to assist has been met.

Additionally, he was afforded a VA examination in September 2008. The Board finds this examination, along with statements regarding his symptoms, are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Although the Veteran testified in March 2010 that his finger disability had worsened "because [his employer] moved [him] off [his] job," he also testified that his new job required more finger ability. He did not disagree with the ranges of motion measured in 2008, but explained that he had informed the examiner that his finger motion became restricted with the repetitive movements required by his job. Since the Veteran's testimony reflects that he is now able to complete work that is more, rather than less, physically demanding for his finger, he did not indicate that the 2008 measurements were now invalid, and there is no medical evidence that the disability level has worsened, the Board finds that an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has not authorized VA to obtain any further evidence on his behalf, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim decided herein. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In May 2008, the Veteran filed a claim for an increased rating for his left fourth finger disability. He was granted service connection in a July 2006 rating decision that assigned a 10 percent disability rating, effective July 2004, for a painful scar that was a residual of a left fourth finger ligament repair. The Veteran maintains that his disability is more severe than the current rating reflects and that an additional rating is warranted based on loss of use due to pain and loss of range of motion.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes. 38 C.F.R. § 4.27 (2010). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). The claimant may still experience multiple distinct degrees of disability that result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2010). A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of section 4.14. However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's left fourth finger disability has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, for a painful scar.  

Initially, the Board notes that revised provisions for evaluating scars were enacted, effective October 23, 2008. However, the Board notes that the October 2008 revisions are specifically not applicable to pending claims, like the one here, unless the claimant indicates that he wants the revisions to be applicable to his claim. Neither the Veteran nor his representative has so indicated here. See 73 Fed. Reg. 54,708 (Sept. 23, 2008). Thus, only the criteria in effect prior to October 23, 2008 will be considered.  

Under the schedular criteria effective prior to October 23, 2008, Diagnostic Code 7801 pertains to scars, other than of the head, face, or neck, which are deep or cause limited motion. Notes which accompany this diagnostic code define a "deep scar" as one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 2002).  Diagnostic Code 7802 is for rating scars other than the head, face, or neck that are superficial, that cover an area(s) of 144 square inches or greater; and provides for a maximum 10 percent rating. A superficial scar is one not associated with underlying soft tissue damage. Such is also the case with Diagnostic Code 7803, for rating unstable superficial scars, or scars where there is frequent loss of covering of skin over the scar; this diagnostic code also authorizes only a maximum 10 percent rating. A superficial scar which is painful on examination is rated a maximum 10 percent disabling under Diagnostic Code 7804. 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (effective August 30, 2002). Scars may continue to also be rated based on any limitation of function of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective August 30, 2002).

The evidence in this case does not show any underlying soft tissue damage associated with the Veteran's scar, nor does it show limited motion associated with his scars. Hence, Diagnostic Codes 7801 and 7805 are inapplicable in this instance.
 
The Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent under the diagnostic codes pertinent to scars. During an initial August 2004 VA examination, he was noted to have a tender finger with a single scar. The examiner identified no unstableness or functional impairment due to the scar. The 2008 examiner did not describe the scar, but the Veteran testified in 2010 that he continued to experience tenderness around the scar. A 10 percent disability rating is the maximum rating available for a single painful scar. The Veteran is in receipt of the maximum schedular rating available for his finger scar. The preponderance of the evidence is against a finding that any higher evaluation is warranted. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In regard to the Veteran's contention that he is entitled to an increased disability evaluation on the basis of loss of motion of the left fourth finger, Diagnostic Code 5230 is applicable when evaluating loss of motion of the ring or little finger. This diagnostic code provides a maximum zero (0) percent disability rating for any limitation of motion of the ring finger. 

May 2008 employment records show that the Veteran reported for treatment of pain in his left middle finger. He stated that he was able to bend his hand, but his finger occasionally locked. He explained to the treating provider that those symptoms were ongoing and not "necessarily" work related since his finger locked up even when he was not at work. In June 2008, he again requested treatment at work for left fourth finger pain. Examination revealed swan neck deformity of the left fourth finger. There was no swelling and range of motion was within normal limits. The Veteran refused an ice pack and asked the health care provider for an address to provide to VA in pursuit of a higher disability rating. He contended in a June 2008 statement to VA that his left fourth finger locks up and that he is unable to make a fist with the left hand. February and March 2009 statements reiterate his contentions that the finger locks up and restricts mobility.

He was afforded a VA examination in August 2008. The examiner measured the range of motion in each joint of the affected finger and had an x-ray study of the left hand done after interviewing and examining the Veteran. The examination report reflects that the Veteran reported his finger had been stiff, locking, and popping for the past year; he complained of decreased hand strength and dexterity. Upon examination, no amputation was observed, but ankylosis of the distal interphalangeal joint was diagnosed. The examiner stated that the disability did not interfere with motion of the other digits or with overall hand function. There was no gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to the fingers and there was no gap between the finger and the proximal transverse crease of the hand on maximal flexion of the finger. The examiner noted pain with flexion of the left ring finger and measured range of motion of each finger joint. Although noting some loss of range of motion, the examiner stated there was no additional loss of motion with repetitive use of the finger. X-rays did not reveal any bony abnormality or bone destruction. The examiner diagnosed a persistent flexion deformity of the distal interphalangeal joint of the left fourth finger with hyperextension at the proximal interphalangeal joint. 

In March 2010, the Veteran testified that he experienced a tender scar and problems with movement of his left fourth finger. Specifically, he noted that the tip was frozen and the finger occasionally locked up. He reported that he experienced difficulty at work due to locking and pain in his finger. Although he testified that these symptoms resulted in a change in his responsibilities at work, he stated that he had been reassigned to a job that was more, rather than less, physically demanding on his finger.

The Board has considered whether the Veteran may be entitled to a disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, for disabilities of multiple fingers. However, there is no evidence that his service-connected left fourth finger disability results in loss of range of motion or other disability to the other digits of the left hand. Thus, Diagnostic Codes 5216-5223 are not applicable.  

Although Diagnostic Code 5230, for limitation of motion, does not provide for a compensable rating, the 2008 VA examiner diagnosed the Veteran with ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5227 is applicable when there is ankylosis, favorable or unfavorable, of the ring or little finger. Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Like Diagnostic Code 5230, a maximum zero (0) percent disability rating for ankylosis of the ring finger under Diagnostic Code 5227, but a Note under that diagnostic code directs that a rater must "consider whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand." Here, although there is no evidence that the service-connected finger disability results in limitation of motion of other digits or overall hand function, the Board has considered whether an evaluation as amputation is warranted. 

The record reveals that the Veteran has constant immobility at the distal interphalangeal joint of his left fourth finger and experiences hyperextension at the proximal interphalangeal joint. A 10 percent disability rating under Diagnostic Code 5155 (amputation of ring finger) is assignable for symptoms similar to loss of the finger at, or proximal to, the proximal phalangeal joint. A 20 percent rating is assignable for symptoms similar to loss of more than half of the bone in the finger on the major hand.  The evidence does not reflect, and the Veteran has not contended, that he experiences the equivalent of amputation resulting in loss of more than half of the bone in the finger, but he is unable to move the distal interphalangeal joint, experiences hyperextension of the proximal interphalangeal joint, and experiences painful motion. Giving consideration to the degree of additional limitation and functional impairment experienced by the Veteran, the Board finds that these symptoms approximate a disability warranting a 10 percent rating, and no more, under Diagnostic Code 5155.  See DeLuca, 8 Vet. App. at 204-07.

The Board also has considered whether evaluation of the Veteran's disability under any other diagnostic code would avail him of a higher rating. The rating of muscle disabilities is governed by 38 C.F.R. § 4.56. An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscles damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c). Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection. The service department records would demonstrate a superficial wound with brief treatment and return to duty. Healing would be shown as having been with good functional results. No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus. There would be no impairment of function or metallic fragments retained in muscle tissue. Id.

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment. The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury. The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound. Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. Id.

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. Id.

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile. Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction. Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function. Id.

Under 38 C.F.R. § 4.73, Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII. Muscle Group VIII comprises the muscles arising mainly from the external condyle of the humerus. The functions of these muscles include extension of the wrist, fingers, and thumb, and abduction of the thumb. Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.

The record indicates that the Veteran injured his left fourth finger while playing basketball during service-he hyperextended his finger and subsequently underwent surgical repair of a torn ligament. An August 2004 VA examination report reveals that he had begun to experience some loss of range of motion due to stiffness in the morning, but range of motion returned with movement.

In order to qualify for a 10 percent evaluation under Diagnostic Code 5308, there must be moderate disability of the muscles. A moderate disability of the requires consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted. Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests. In the present case, the Veteran's service treatment records are unavailable, but the record does not show any complaint of one or more of the cardinal symptoms of muscle wounds until 2004. 

In order to qualify for a disability rating in excess of 10 percent (herein assigned under Diagnostic Code 5155), evidence of a moderately-severe disability must be present. As noted, a moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered. Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss. 38 C.F.R. § 4.56(d)(3).

Here, there is no evidence of a through and through or deep penetrating wound, of hospitalization for a prolonged period, of unemployability, of large scars indicating track of an object through muscle groups, or of loss of fascia or muscle substance. No physician or examiner has equated the Veteran's left fourth finger disability with marked or moderately severe loss of muscle. 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5308.

Other Considerations

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating. Specifically, the Veteran is herein assigned a disability rating meant to compensate for partial amputation of the finger. He does not experience amputation of any part of his finger, but, affording him the benefit of the doubt, his loss of use of the left fourth finger approaches the approximate level of disability for partial amputation. 

The Veteran has reported, and the 2008 VA examiner noted, that the finger disability results in occupational impairment, but there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by a rating assigned for partial amputation of the finger. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). Therefore, because the Veteran is herein rated for a more severe disability than he experiences, the Board has concluded that referral of this case for extra-schedular consideration is not in order. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for painful scar of the left fourth finger, residual of left fourth finger ligament repair, is denied.

A separate 10 percent rating for limitation of use of the left fourth finger is granted, subject to the provisions governing the award of monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


